DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application

Claims 1-4 and 6-20 are pending and presented for examination. Claim 1 was amended, claim 5 cancelled and claims 18-20 newly added via the instant amendment dated 6 December 2021 which is acknowledged and entered.

Response to Arguments
Applicant’s remarks dated 6 December 2021 (hereinafter, “Remarks at __”) are acknowledged and entered.
The rejection of claims 1, 4 and 10 under 35 U.S.C. 102(a)(2) over Kim is WITHDRAWN over the instant amendment incorporating the allowable subject matter of previously pending claim 5. As is the dependent rejection of claim 2 under 35 U.S.C. 103 over the same. 

The rejection of claim 1 under 35 U.S.C. 102(a)(1) over Matsumoto is WITHDRAWN over the instant amendment incorporating the allowable subject matter of previously pending claim 5. As is the dependent rejection of claims 2, 3, 6, 7, 11 and 14-16 under 35 U.S.C. 103 over the same. As is the dependent rejection of claims 12 and 17 under 35 U.S.C. 103 over Matsumoto in view of He owing to the withdrawal of the base claim.



The rejection of claim 1 under 35 U.S.C. 102(a)(1) over Choi is WITHDRAWN over the instant amendment incorporating the allowable subject matter of previously pending claim 5. As is the dependent rejection of claim 4 under 35 U.S.C. 103 over the same. As is the rejection of claim 10 under 35 U.S.C. 102(a)(1)/103 over Choi owing to the cancellation made infra.

The rejection of claim 10 under 35 U.S.C. 103 over Cho is WITHDRAWN owing to the cancellation made infra.

The rejection of claims 6, 7, 11, 12 and 14-17 under 35 U.S.C. 103 over Choi in view of Matsumoto as claim 1 is allowable and claim 6 is linked as the method of making the allowable product.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with P. Parins on 2 March 2022.

The application has been amended as follows: 
＜y≤0.2, and 0＜z≤0.2;--.
Please cancel claim 10.
Please cancel claim 17.
In claim 18, line 1 please replace “the” with --a--. In line 4, please replace replace “mol/L;” with --mol/L, wherein x+y+z=1, 0.5≤x≤0.9, 0＜y≤0.2, and 0＜z≤0.2;--.
In claim 19, line 1 please replace “the” with --a--. In line 4, please replace replace “mol/L;” with --mol/L, wherein x+y+z=1, 0.5≤x≤0.9, 0＜y≤0.2, and 0＜z≤0.2;--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As to claim 1 and those claims dependent thereon, claim 1 is allowable as it has incorporated the allowable subject matter of previously pending claim 5 for the reasons laid out in the Office Action dated 7 September 2021 which is hereby incorporated by reference in its entirety. Claim 6 links to claim 1 and as it is a method dependent upon an allowed product, it is allowed also (See MPEP 806.05(f)).
Claims 18 and 19 (and dependent claim 20) recite the allowable subject matter of claims 8 and 12 (dependent upon claim 6) and are allowable for reasons already of record).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848. The examiner can normally be reached Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD M. RUMP
Primary Examiner
Art Unit 1759



/RICHARD M RUMP/Primary Examiner, Art Unit 1759